Citation Nr: 1002566	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for venous tributary branch 
occlusion of the retina, as secondary to service connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that venous tributary 
branch occlusion of the retina was not related to service or 
to service connected diabetes mellitus.  


CONCLUSION OF LAW

Venous tributary branch occlusion of the retina was not 
incurred in or aggravated by service and was not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2007 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
another VCAA letter sent in June 2008, the Veteran was 
informed of the notice provisions set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a July 2008 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in May 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that venous tributary branch occlusion of 
the retina is secondary to his service connected diabetes 
mellitus.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the Veteran has a current diagnosis of venous 
tributary branch occlusion of the retina.  The VA treatment 
records and the VA Compensation and Pension examination in 
May 2007 show a diagnosis of venous tributary branch 
occlusion of the retina.  He was also service connected for 
diabetes mellitus in a November 2002 rating decision, 
effective July 9, 2001.  

The Veteran does not assert that venous tributary branch 
occlusion of the retina is related directly to service.  The 
service treatment records do not show treatment for or a 
diagnosis of occlusion of the retina and the objective 
medical evidence of record does not suggest that venous 
tributary branch occlusion of the retina was incurred in 
service or was related to service.  As such, venous tributary 
branch occlusion of the retina is not entitled to service 
connection on a direct basis.  The remaining issue is whether 
venous tributary branch occlusion of the retina is related to 
diabetes mellitus.  

Regarding secondary service connection, a VA Compensation and 
Pension Examination of the eye was conducted in May 2007.  
The Veteran reported a history of BRVO (branch retinal vein 
occlusion).  After a physical examination, the Veteran was 
diagnosed with branch retinal vein occlusion, unrelated to 
diabetes.  The examiner also noted that there was plaque in 
the inferior temporal artery of the left eye.  The examiner 
noted that it appeared to be long standing and was not likely 
to be secondary to diabetes.  

The Board acknowledges that the examiner's opinion is 
somewhat conclusory.  However, the Board finds that the VA 
examination is probative.  The VA examiner was a Doctor of 
Optometry and fully examined the Veteran before reaching the 
diagnosis of branch retinal vein occlusion, unrelated to 
diabetes.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  There 
is also no evidence of record contradicting the examiner's 
opinion.  The VA treatment records show a history of an old 
BRVO.  Additionally, the examiner referred to the plaque in 
the left eye artery as long standing and not related to 
diabetes, which is consistent with his diagnosis.  Given the 
examiner's expertise, thoroughness of the examination, and 
the lack of contradictory medical evidence, the Board accepts 
the VA examiner's opinion as probative.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and 
weight to be attached to opinions are within the province of 
the Board as adjudicators).  

Therefore, the Board finds that the objective evidence of 
record does not show that branch retinal vein occlusion is 
related to diabetes.  The medical evidence of record does not 
show that branch retinal vein occlusion was caused by or 
aggravated by service connected diabetes mellitus.  As there 
is no evidence that branch retinal vein occlusion was caused 
by or aggravated by service or a service connected 
disability, service connection is not warranted.  

Although the Veteran has repeatedly asserted that branch 
retinal vein occlusion is related to diabetes, the Board 
notes that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the Veteran is not shown to have medical expertise, 
his assertions of a relationship between branch retinal vein 
occlusion and diabetes mellitus cannot constitute competent 
evidence of such a relationship and, consequently, are 
afforded no probative value.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for venous tributary branch occlusion of 
the retina is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


